t c memo united_states tax_court christina l belmont petitioner v commissioner of internal revenue respondent docket no filed date christina l belmont pro_se katherine lee kosar for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2001 federal_income_tax of dollar_figure as well as additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and sec_6654 of dollar_figure unless otherwise indicated all section references are to continued the issues for decision are whether petitioner received but did not report income from e j famiano associates inc famiano of dollar_figure and from fidelity services co fidelity of dollar_figure during whether petitioner is liable for the additional tax under sec_72 for early distributions from a retirement_plan whether petitioner is liable for additions to tax under sec_6651 and and whether a sec_6673 penalty should be imposed findings_of_fact petitioner resided in lakewood ohio at the time the petition was filed petitioner was born date petitioner filed joint federal_income_tax returns with her husband randy a belmont for through the tax returns were prepared by john d barber a certified_public_accountant petitioner testified that she filed a joint federal_income_tax return with her husband for but the return and the identity of the preparer are not in the record petitioner continued the internal_revenue_code code as amended amounts are rounded to the nearest dollar 2respondent has conceded the sec_6651 addition_to_tax of dollar_figure 3in the notice_of_deficiency respondent determined that petitioner was entitled only to the standard_deduction one personal_exemption and tax_rates applicable to a single individual petitioner did not present any evidence or make any arguments with respect to deductions exemptions or marital status we conclude that she has abandoned any argument with respect to these issues has not filed a federal_income_tax return for any_tax year after through the date of trial she has paid no federal_income_tax for in date she wrote a letter to the department of the treasury which stated that she was not required to keep books_and_records and asked the department of the treasury to cite any statute which made her liable to pay federal_income_tax she did not receive a response on date respondent mailed a notice_of_deficiency to petitioner for the notice_of_deficiency correctly identified petitioner’s address and social_security_number the notice_of_deficiency identified petitioner as christina l gore rather than christina l belmont the name she currently uses respondent determined using third-party payor information that petitioner owed dollar_figure in federal_income_tax on the basis of wage income of dollar_figure received from famiano and distributions of dollar_figure received from a fidelity ira in the notice_of_deficiency respondent also determined additional tax of percent for early distributions from a retirement_plan pursuant to sec_72 allowed a standard_deduction allowed one personal_exemption calculated tax using single individual rates and asserted additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively petitioner used the name gore before she was divorced in petitioner mailed her petition on date and it was filed date trial was held on date opinion petitioner admits she received the notice_of_deficiency and that it correctly states her social_security_number and address petitioner contends however that the notice_of_deficiency is invalid because it identifies her by her previous married name christina l gore rather than her current married name of christina l belmont the code does not prescribe the form the notice_of_deficiency must take but it must describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice sec_7522 an inadequate description does not invalidate the notice id we have stated ‘the notice is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough ’ 78_tc_646 quoting 88_f2d_650 2d cir the notice_of_deficiency petitioner received was sufficient to fairly advise her of the basis for the deficiency in income_tax and additions to tax and the year and amounts thereof the notice_of_deficiency is valid petitioner admits that in she received wages of dollar_figure from famiano and distributions from fidelity totaling dollar_figure which she used to pay living_expenses sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans qualified_retirement_plans include individual_retirement_accounts iras as defined in sec_408 and b sec_72 there is no dispute that petitioner’s fidelity ira was a qualified_retirement_plan for purposes of sec_72 the 10-percent additional tax does not apply to certain distributions from qualified_retirement_plans including distributions made after an employee attains age 59½ sec_72 petitioner was born in the distribution from her ira was made in because petitioner had not attained the age of 59½ in the year the exception found in sec_72 does not apply petitioner has not argued and the record is devoid of any evidence which would indicate that petitioner is qualified for any other exception to sec_72 for the foregoing reasons we hold that petitioner is liable for a 10-percent additional tax on the early distribution from her fidelity ira respondent determined that petitioner is liable for additions to tax under sec_6651 for failure_to_file an income_tax return for and under sec_6654 for failure to make estimated_tax payments for respondent bears the burden of production with respect to petitioner’s liability for the additions to tax sec_7491 116_tc_438 to meet his burden of production with respect to sec_6651 respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax id sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless petitioner can establish that such failure is due to reasonable_cause and not due to willful neglect on cross-examination by respondent’s counsel petitioner admitted that she did not file a federal_income_tax return for respondent has met his burden of production we find that the failure_to_file a federal_income_tax return for was not due to reasonable_cause and was due to willful neglect therefore we hold that petitioner is liable for the sec_6651 addition_to_tax for a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 b and c 127_tc_200 heers v commissioner tcmemo_2007_10 respondent’s burden of production under sec_7491 with respect to the sec_6654 addition_to_tax has been satisfied by proof at trial that petitioner’s federal_income_tax liability is dollar_figure petitioner had no withholding credits and she made no estimated payments for petitioner also admitted that she had not filed a federal_income_tax return for petitioner offered no evidence whatsoever to refute respondent’s evidence or to establish a defense to respondent’s determination that petitioner is liable for the sec_6654 addition_to_tax consequently we find that respondent’s determination that petitioner is liable for the sec_6654 addition_to_tax must be sustained sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever the taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay respondent has not asked the court to impose a penalty under sec_6673 against petitioner however the court may sua sponte impose this penalty 115_tc_576 rewerts v commissioner tcmemo_2004_248 jensen v commissioner tcmemo_2004_120 petitioner had complied with the tax laws by filing federal_income_tax returns in the 1990s when she was asked by respondent’s counsel on cross-examination whether she intended to file all delinquent returns for forward her answer was evasive at the conclusion of the trial the court asked whether petitioner thought she was subject_to the tax laws of the united_states petitioner responded that she did not know that the income_tax laws pertain to tobacco firearms and liquor and that taxes were supposed to be done by apportionment she also testified consistently with her date letter to the department of the treasury that she wants a citation for the law which makes her liable to pay federal_income_tax petitioner did not cooperate with respondent to prepare this case for trial petitioner’s actions evidence an intention to delay the proceedings and her arguments are frivolous and without merit it is truly unfortunate that she turned from being a taxpayer who complies with the law into a tax_protester however petitioner was not warned until the conclusion of the trial that a penalty might be imposed under sec_6673 for this reason only we decline to impose a penalty under sec_6673 but we strongly admonish petitioner that if she persists in failing to file her income_tax returns and in pursuing tax-protester arguments we will not be so favorably inclined in the future in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
